In re Health and Hospitals, Dept, of; Social Services, Department of; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “F”, No. 92-8181; to the Court of Appeal, Fourth Circuit, No. 96CW-1863.
The state’s application is granted in part. The trial judge is ordered to allow defendant’s expert neuropsychologist to examine plaintiff Susanne Walls for the purpose of determining what portion of her child’s injuries may be attributed to injury and what portion may be attributed to environmental or genetic factors. Code Civ.P. art. 1464. The application is otherwise denied.
JOHNSON, J., would deny the writ.
TRAYLOR, J., not on panel.